           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

SHELBY NAVE,                        )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )            Case No. CIV-17-096-KEW
                                    )
INDEPENDENT SCHOOL DISTRICT         )
NO. 20 OF LEFLORE COUNTY a/k/a      )
PANAMA PUBLIC SCHOOLS;              )
RYAN ENGLAND, individually          )
and in his official capacity;       )
and GRANT RALLS, individually       )
and in his official capacity,       )
                                    )
                  Defendants.       )

                           OPINION AND ORDER


     This matter comes before the Court on Plaintiff’s Motion in

Limine (Docket Entry #105).          Plaintiff seeks to exclude the

following from trial:

1) Defendants’ suggestion that a verdict against either of them

would create a financial hardship for the school or the town -

Defendants respond that they do not intend to elicit testimony of

this nature.   Plaintiff’s Motion will be granted on this issue.

2) Defendants’ should be precluded from attempting to elicit

evidence   that   Plaintiff     consented   to    sexual   relations   with

Defendant England and/or the age of consent in Oklahoma is sixteen

(16) years old - Defendants respond that they do not intend to

elicit testimony of this nature.        Defendants do state that they

intend to elicit testimony that Plaintiff never reported her sexual

relationship with Defendant England.         This is a different issue
than    that   for   which   the   exclusion   of   evidence   is   sought.

Plaintiff’s Motion will be granted on the specific consent issue on

which it was filed.

3) Certain opinions of Defendant School District’s expert, Dr.

Susan Howard should be excluded – Specifically, Plaintiff seeks to

exclude testimony that (a) Panama Schools and Plaintiff’s mother

were unaware of inappropriate sexual behaviors; (b) the School

District took immediate action to report the information provided

and prevent any further occurrences; and (c) it is unclear why

Plaintiff felt the administration had retaliated against her and

she was unable to offer specific situations that she felt were

damaging.      Plaintiff contends the opinions Dr. Howard offers on

these issues are based upon conjecture and not facts.          Defendants

assert that Dr. Howard’s expertise in child abuse and neglect make

her uniquely qualified to render the opinions on these issues.

       Expert testimony is permitted

       [i]f scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the
       evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience,
       training or education may testify thereto in the form of
       an opinion or otherwise, if (1) the testimony is based
       upon sufficient facts or data . . .

       Fed. R. Evid. 702.

       The court acts as a gatekeeper as to any such testimony by

making “a preliminary assessment of whether the reasoning or

methodology underlying the testimony is scientifically valid and of


                                      2
whether that reasoning or methodology properly can be applied to

the facts in issue.” Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 593 (1993).      This analysis applies to all expert

testimony.    Kuhmo Tire Co., Ltd. v. Carmichael, 526 U.S. 137

(1999).

     Dr. Howard’s curriculum vitae attached to Plaintiff’s motion

indicates that she is a licensed psychologist with considerable

experience   in   psychological   and   counseling   issues   concerning

children.    She is certainly qualified to render opinions on such

issues in this case.     However, some of the conclusions raised by

Plaintiff are beyond expertise but rather represent conclusions she

draws which invade upon the fact-finding province of the jury. The

conclusion that the School District and Plaintiff’s mother were

unaware of any inappropriate sexual behaviors by Defendant England

and, when it became known, the School District took immediate

action is a question of fact which the jury must ultimately

determine.     This is not the type of issue for which expert

testimony is required.

     Similarly, the conclusion that “it is unclear as to why

[Plaintiff] felt administration had retaliated against her” is not

an expert opinion at all but rather a lack of an opinion.            Dr.

Howard’s offering on this matter is not a conclusion requiring

expert opinion testimony.     She may state that, in her opinion,

Plaintiff did not offer specific situations that she felt were


                                   3
damaging, to the extent that conclusion relies upon her review of

the record and her opinion as to what might be “damaging” to

Plaintiff.

     IT IS THEREFORE ORDERED that the Plaintiff’s Motion in Limine

(Docket Entry #105) is hereby GRANTED on issues enumerated above as

Nos. 1 and 2, and partially granted as reflected above on issue No.

3.

     IT IS SO ORDERED this 10th day of December, 2018.




                              ______________________________
                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                                4
